Southern California Edison Company

 

DATE:

 

PURCHASE ORDER NO.

 

PURCHASE ORDER

 

06/14/06

 

V3066907

 

 

 

SUPPLIER CODE

 

COMM/SERV CODE

 

 

 

51375

 

012111

 

 

 

REQUISITION NO.

 

ACCOUNTING LOC. NO.

 

 

 

B5377

 

9214

 

 

 

Please indicate the PURCHASE ORDER NUMBER on all invoices, packages,
correspondence, shipping papers and inquiries.

 

 

 

 

 

 

 

 

 

 

 

 

 

MAIL ORIGINAL INVOICE & A COPY TO:

 

 

 

 

ACCOUNTS PAYABLE DIVISION

 

 

 

 

P.O. Box 700

 

 

 

 

Rosemead, CA 91770

 

 

 

 

 

 

 

 

 

If in any way unable to comply with the requirements of this order, notify the
Procurement Agent in writing immediately

 

ARCA CALIFORNIA, INC.

 

 

 

 

 

7400 EXCELSIOR BLV

 

 

 

 

 

MINNEAPOLIS, MN 55426

 

 

 

 

 

 

(800) 452-8680                       Corp.      Y             TN/SSN  41-1454591

PROCUREMENT AGENT  TELEPHONE NUMBER

JIM ALPAGO                                       (626) 302-5076

F.O.B.

APPLICABLE TERMS/CONDITIONS — DATE

SEE BELOW

TERMS OF PAYMENT

NET 30 DAYS AFTER RECEIPT OF INVOICE

REQUIRED AT EDISON LOCATION BY

SEE BELOW

CONFIRMED WITH AND DATE

VIA

DOCUMENT I.D.

 

 

STRICT ADHERENCE TO THE PROVISIONS OF THIS PURCHASE ORDER IS REQUIRED. IF ANY
CONFLICT ARISES REGARDING INVOICE INSTRUCTIONS OR OTHER SECTIONS OF THE PURCHASE
ORDER, PLEASE CONTACT THE PROCUREMENT AGENT IDENTIFIED ABOVE.

GENERAL DESCRIPTION

ARCA California, Inc. (“Consultant”) shall provide the necessary supervision,
labor, material, tools and equipment to schedule, collect and recycle operable,
inefficient, primary and/or secondary refrigerators, freezers, and room air
conditioners in Edison’s service territory, where designated, for Edison’s
2006-2008 Appliance Recycling Program, as requested by Edison’s Customer Service
Business Unit.

Work shall be performed on a fixed unit price basis in accordance with
Attachment 1 pages 1 through 29 which includes the following exhibits, all of
which are incorporated herein:

Exhibit A

 

ARCA Zip Codes

Exhibit B

 

ARCA Remote Area Zip Codes

Exhibit C

 

Customer Participant Survey Example

Exhibit D

 

ATO Form

Exhibit E

 

Disposition Code

Exhibit F

 

Reporting Requirements

 

TOTAL AUTHORIZED AMOUNT

Total cumulative charges against this Purchase Order shall not exceed
$23,000,000.00, including applicable taxes and freight, without prior
authorization by issuance of a Change Order.

The applicable terms and condition as referenced, are hereby incorporated and
made part of this Purchase Order.

 

 

 

 

 

No change shall be made to the price, terms and conditions,

 

Southern California Edison Company

specified requirements or schedules of this Purchase Order without written
authorization of the Procurement Agent. Additional costs resulting from work
done or material supplied without such authorization may be denied.

 

By /s/ Jim Alpago

 

 

FOR THE DIRECTOR OF PROCUREMENT AND MATERIAL MANAGEMENT

 


--------------------------------------------------------------------------------




 

SOUTHERN CALIFORNIA EDISON COMPANY
GENERAL TERMS AND CONDITIONS
Consultant Services

Table of Contents

1.    AGREEMENT

 

1

 

 

 

 

 

2.    DEFINITIONS

 

1

 

 

 

 

 

3.    INDEPENDENT CONTRACTOR

 

2

 

 

 

 

 

4.    COMMERCIAL TERMS

 

3

 

 

 

 

 

5.    DISPUTES

 

6

 

 

 

 

 

6.    CONTROL OF THE WORK

 

7

 

 

 

 

 

7.    JOBSITE ACCESS REQUIREMENTS AND FITNESS FOR DUTY

 

8

 

 

 

 

 

8.    CONFLICT OF INTEREST

 

10

 

 

 

 

 

9.    DOCUMENTATION

 

10

 

 

 

 

 

10.   NON-CONFORMING WORK AND WARRANTY

 

11

 

 

 

 

 

11.   PERMITS, STATUTES AND CODES

 

11

 

 

 

 

 

12.   SUBCONTRACTING WITH SMALL BUSINESS

 

11

 

 

 

 

 

13.   INSURANCE

 

11

 

 

 

 

 

14.   INDEMNITY

 

13

 

 

 

 

 

15.   CONSEQUENTIAL DAMAGES

 

14

 

 

 

 

 

16.   NON-DISCLOSURE

 

14

 

 

 

 

 

17.   TITLE AND RISK OF LOSS

 

16

 

 

 

 

 

18.   PROPRIETARY RIGHTS

 

16

 

 

 

 

 

19.   INFRINGEMENT

 

17

 

 

 

 

 

20.   COMPUTING SYSTEM ACCESS AND SECURITY REVIEW OBLIGATIONS

 

17

 

 

 

 

 

21.   ENVIRONMENTAL, HEALTH & SAFETY REQUIREMENTS

 

19

 

 

 

 

 

22.   TERMINATION AND CANCELLATION

 

19

 

 

 

 

 

23.   SURVIVAL

 

20

 

 

 

 

 

24.   MISCELLANEOUS

 

20

 


--------------------------------------------------------------------------------




SOUTHERN CALIFORNIA EDISON COMPANY
GENERAL TERMS AND CONDITIONS
Consultant Services

1.                 AGREEMENT

In consideration of the payments to be made and obligations to be performed by
Edison, Consultant shall perform the specified services and its other
obligations as an independent contractor (not as an employee or agent of
Edison), all as set forth in the Purchase Order which incorporates these General
Terms and Conditions.

2.                 DEFINITIONS

When used herein with initial capitalizations, whether in singular or plural,
the following terms shall have the following meanings:

2.1            Affiliate:  Any person or entity that directly or indirectly
controls, is controlled by, or is under common control with, the indicated
person or entity.

2.2            Affiliated Entity:  Any organization or individual which performs
specialized services for Consultant or Edison or its Affiliates, or any
organization or individual in which Consultant has a business or ownership
interest, which has a business or ownership interest in Consultant, or which
along with Consultant is the subject of a common business or ownership interest
by another entity or individual.

2.3            Chance Order:  Document issued by Edison which, when accepted by
Consultant, amends the Purchase Order.

2.4            Confidential Information:  All information, documents, materials,
business plans, concepts, designs, models, trade secrets or intellectual
property of any kind furnished or made available by Edison “to Consultant in
oral, electronic or written form or by inspection, and all analyses,
compilations, studies, reports or other materials prepared by Consultant
containing or reflecting the foregoing. Confidential Information shall include
the terms and conditions of the Purchase Order and the fact that Edison has
contracted with Consultant for the Work.

2.5            Consultant:  The entity to which the Purchase Order is addressed
and which is responsible for performing the Work.

2.6            CWA (Consultant Work Assignment):  An Edison document, initiated
by Edison under the Purchase Order and accepted by Consultant, which authorizes
Consultant to perform the stated Work at the rate(s) set forth in the Purchase
Order, states the authorized amount and schedule for such Work, the
deliverables, the acceptance criteria, and other requirements for the Work,
provided that the CWA may not change the total authorized amount or effective
period in the Purchase Order or suspend or terminate the Work.

2.7            Documentation:  Documents and Information, including required
reports, in tangible form, including but not limited to computer disk or
electronic mail, which shall be delivered by Consultant to Edison as required by
the Purchase Order.

2.8            Documents:  All books, records, photographs, slides, materials,
data, calculations, estimates, documents, communications, notes, proposals,
reports, scopes of work or related responses, whether in written, electronic or
any other tangible form.

2.9            Edison:  Southern California Edison Company.


--------------------------------------------------------------------------------




2.10      Edison Representative:  An Edison employee designated in the Purchase
Order to direct, coordinate, and approve the Work.

2.11      Fitness for Duty Requirements:  As defined in Section 7.

2.12      Information:  All inventions, discoveries, drawings, designs, models,
prototypes, software programs and documentation, Documents, improvements,
specifications or other data, trade secrets, secret processes, techniques,
technology, know-how, concepts, ideas and other intellectual property, whether
patentable or not, which are conceived, created, developed or reduced to
practice by Consultant or result from or are suggested by Consultant’s work in
connection with the performance of the Work, or are obtained from or for Edison
by Consultant in connection with the performance of the Work.

2.13      Jobsite:  The Edison facility or Edison-designated third party
property at or for which the Work is performed as stated in the Purchase Order.

2.14      Jobsite Subcontractor:  As defined in Section 13.1.

2.15      Material:  Equipment, materials, and supplies to be purchased by
Consultant as stated in the Purchase Order for direct application to the Work.

2.16      Prohibited Items:  As defined in Section 7.3.

2.17      Proprietary Rights:  As defined in Section 18.1.

2.18      Purchase Order:  Document issued by Edison to Consultant, as may be
amended by Change Orders and CWAs, which authorizes the Work, states the
commercial terms, and incorporates by reference these General Terms and
Conditions, and, if applicable, the Statement of Work, and other referenced
documents, all of which form the contract between the parties, with the
following priority in the event of conflicting provisions: Change Orders from
the most recent to the earliest; the Purchase Order; Terms and Conditions; CWAs,
from the latest revision to the earliest; the Statement of Work; any other
referenced documents.

2.19      Statement of Work:  A statement of the tasks to be performed by
Consultant as set forth in a separate document or in the Purchase Order, as may
be modified from time to time.

2.20      Subcontractor:  An entity of any tier furnishing services to
Consultant for the Work.

2.21      Work:  The services performed by Consultant, and all other obligations
of Consultant, pursuant to or as required by the Purchase Order.

2.22      Work Schedule:  The agreed to schedule for performance of the Work and
delivery of the Documentation as set forth in the Statement of Work or the
Purchase Order.

3.                 INDEPENDENT CONTRACTOR

Consultant is and will perform the work as an independent contractor for Edison.
Nothing in the Purchase Order shall be construed so as to render Consultant an
employee, agent, representative, joint venturer or partner of Edison, and
Consultant shall not hold himself out to others in such capacity. Consultant
shall not enter into any contracts, agreements or other obligations with any
other parties which bind, or are intended to bind, Edison without first
receiving express written authorization from Edison. Edison and Consultant shall
each maintain sole and exclusive control over its respective personnel and
operations.


--------------------------------------------------------------------------------




4.             COMMERCIAL TERMS

4.1            Time and Material, Multiplier or Cost Reimbursable Basis:  If the
Work will be performed on a time and material basis, multiplier basis, or cost
reimbursable basis as stated in the Purchase Order, the provisions of this
Section 4.1 shall apply:

4.1.1                             General Provisions:

4.1.1.1                     All charges shall be directly identifiable to, and
required for the Work. Any charges for overtime shall require the prior written
approval of the Edison Representative. Overtime rates shall be authorized and
charged only for non-exempt personnel. All Work by exempt personnel shall be
charged at straight time rates or multipliers only.

4.1.1.2                     Consultant shall complete the Work within the
authorized amount and in accordance with the Work Schedule. Consultant-shall
notify Edison’s procurement agent responsible for the Purchase Order and the
Edison Representative at such time that it becomes reasonably apparent that the
forecasted cumulative charges will exceed the stated expenditure limitation.
Consultant shall not proceed with or be reimbursed for any Work performed either
beyond the effective period of the Purchase Order, or exceeding the authorized
amount of the Purchase Order, without the written authorization of the
procurement agent responsible for the Purchase Order and the Edison
Representative.

4.1.2                             Labor Related Costs Under Time and Material
Basis:  Consultant shall bill Edison at the fixed hourly rates for the
applicable labor categories stated in the Purchase Order for time spent directly
engaged in performance of the Work by Consultant’s employees. Such fixed hourly
rates shall include all related costs including, but not limited to,
salaries/wages, statutory payroll taxes and insurance costs such as the costs
required by the Federal Insurance Compensation Act, Federal Unemployment
Insurance, State Unemployment Insurance, and Workers’ Compensation Insurance,
paid absence and benefit allowance (including, but not limited to, vacations,
medical, dental and life insurance, child care and other similar employee
benefits), miscellaneous supplies, reproduction, communications, data
processing, library research, office management, administrative supervisors,
payroll clerk, clerical and administrative support, overhead, and fee.

4.1.3                             Labor Related Costs Under Multiplier Basis: 
Consultant shall bill Edison for straight time and approved overtime work at the
actual salary/wage paid to Consultant’s employees directly engaged in
performance of the Work multiplied by the straight time and overtime multipliers
set forth in the Purchase Order. The multiplier shall include all related costs
including, but not limited to, statutory payroll taxes and insurance costs such
as the costs required by the Federal Insurance Compensation Act, Federal
Unemployment Insurance, State Unemployment Insurance, and Workers’ Compensation
Insurance, paid absences and benefit allowance (including, but not limited to,
vacations, medical, dental and life insurance, child care and other similar
employee benefits), miscellaneous supplies, reproduction, communications, data
processing, library research, office management, administrative supervisors,
payroll clerk, clerical and administrative support, overhead, and fee.


--------------------------------------------------------------------------------




4.1.4                             Labor Related Costs Under Cost Reimbursable
Basis:

4.1.4.1                     Salary/Wage Costs:  Consultant shall bill Edison for
the actual salary/wages paid to Consultant’s employees directly engaged in
performance of the Work, plus:

(i)                    Payroll Additive Costs:  Costs for statutory payroll
taxes and insurance, such as the costs required by the Federal Insurance
Compensation Act, Federal Unemployment Insurance, State Unemployment Insurance,
and Workers’ Compensation Insurance. These costs shall be paid as a percentage
(as specified in the Purchase Order) of the actual salary/wage costs.

(ii)                 Payroll Related Costs:  Costs for employee benefits as
actually provided by Consultant for employees directly engaged in performance of
the Work, including, but not limited to, vacation, medical, dental and life
insurance, child care and other similar employee benefits, determined by actual
wages paid to Consultant’s employees. These costs shall be paid as a percentage
(as specified in the Purchase Order) of the actual salary/wage costs.

(iii)              Overhead Allowance:  An allowance to compensate Consultant
for its overhead and general and administrative expenses allocable as determined
by a percentage; (as set forth in the Purchase Order} of the actual salary/wage
costs. This overhead allowance shall include all other costs and expenses of
Consultant not otherwise specified in this Section 4.1.4.

4.1.4.2                     Fee:  Edison shall pay Consultant either a fixed
fee, or a fixed percentage of the salary/wage costs, as specified in the
Purchase Order.

4.1.5                             Material Costs:  Material costs shall be
charged at actual cost from Consultant’s suppliers and Subcontractors without
mark-up.

4.1.6                             Subcontract Costs:  Subcontracted Work shall
be charged at the rates actually paid by Consultant, not to exceed the rates set
forth in the Purchase Order for Work by the Consultant.

4.1.7                             Travel Costs:  Expenses for out of town travel
shall be reimbursed only if authorized in advance by the Edison Representative,
and shall be reimbursed at necessary, actual, and reasonable cost without
markup. Air travel shall be charged at actual, reasonable rates, but in no case
shall they exceed economy or coach fare, whichever is reasonably available.
Automobile travel from Consultant’s office to the Jobsite and to Edison’s
general offices shall be paid at the fixed mileage rate stated in the Purchase
Order, or if not stated, at Edison’s rate for Edison employees.

4.1.8                             Invoices:  Consultant shall submit monthly
invoices for the costs incurred in the prior month and shall include a cost
breakdown for each task identified in the Statement of Work. Each invoice shall
include the cost incurred to date, the current monthly amount invoiced, the
cumulative amount invoiced to date, the current monthly and cumulative amounts
authorized, and justification for all variances between amounts authorized and
incurred or invoiced. Each invoice shall provide sufficient detail to identify
the following elements:


--------------------------------------------------------------------------------




a.                  Dates worked.

b.                 Personnel work hours with name and classification.

c.                  Personnel work rates:

-                      Fixed rates (time and material basis); or

-                          Salary/wage costs, payroll additive costs, payroll
related costs, and overhead allowance (cost reimbursable basis); or

-                      Multiplier

d.                 Description of work performed by task.

e.                  Edison’s CWA number.

f.                    Material and subcontract costs.

g.                 “Out-of-Pocket” expenses authorized by the Purchase Order
with receipt therefor.

h.                     Receipts for authorized travel costs or detail of trips,
including amount of miles traveled, for which authorized mileage is charged.

i.                     Statement of deliverables for the period.

j.                     Fee - if applicable (cost reimbursable basis only).

4.1.9                             Records:  Consultant shall maintain, for a
period of three (3) years after final payment, complete accounting records (and
supporting documentation) of all invoiced costs. Edison reserves the right to
audit and copy any applicable documents related to the work hours and other
direct costs invoiced.

4.2            Fixed Price Basis:  If the Work is to be performed on a fixed
price basis as set forth in the Purchase Order, the provisions of this
Section 4.2 shall apply:

4.2.1                             Costs:  Consultant shall perform all the Work
in accordance with the Work Schedule for the fixed price set forth in the
Purchase Order. There shall be no additional cost to Edison except for changes
to the scope of Work authorized in writing by the Edison Representative.

4.2.2                             Invoices: 

4.2.2.1                     As specified in the Purchase Order, Consultant shall
submit invoices either: (a) monthly, based on percentage completion; (b) upon
completion of payment milestones; (c) as a final invoice; or (d) otherwise, each
as described below:

4.2.2.1.1           Monthly; Percentage Completion:  Invoices shall be submitted
monthly based on the percent of Work completed in the prior month as agreed to
by the Edison Representative. Such invoice shall list by task the percent of
Work completed in the prior month and the percent of total Work completed, and a
detailed description of any separately billed items authorized by the Purchase
Order. Each invoice shall include the amount previously invoiced, the current
monthly amount being


--------------------------------------------------------------------------------




invoiced, the cumulative amount invoiced to date and the total fixed price.
Within thirty (30) days after receipt of the invoice at Edison’s Accounts
Payable Division, Edison shall pay ninety percent (90%) of each current monthly
amount invoiced.

Upon completion of the Work, as agreed to by the Edison Representative, the
invoice for the retained ten percent (10%) shall be submitted together with a
release for claims for any additional charges. Edison shall pay such invoice
within thirty (30) days after its receipt in Edison’s Accounts Payable Division.

4.2.2.1.2           Payment Milestones:  When Edison agrees in writing that a
payment milestone has been completed, Consultant shall submit an invoice
therefor in the amount set forth in the Purchase Order, less the retention set
forth in the Purchase Order, if any. Edison shall pay such invoices within
thirty (30) days of their receipt in Edison’s Accounts Payable Division.

4.2.2.1.3           Final Invoice:  A single invoice shall be submitted at the
completion of the Work for a lump sum payment of the fixed price. Edison shall
pay such invoice within thirty (30) days after its receipt in Edison’s Accounts
Payable Division.

4.2.2.1.4           Other:  Edison shall pay each invoice submitted under the
payment terms in the Purchase Order within thirty (30) days of Edison’s receipt
of the invoice in Edison’s Accounts Payable Division.

4.2.2.2                     Each invoice shall list the number of any
CWA(s) covered by such invoice.

4.2.2.3                     Edison shall have the right to audit Consultant’s
out-of-pocket expenses and task completion records.

4.2.2.4                     If requested in the Purchase Order, each invoice
shall included a list of all open Edison purchase orders to Consultant, and all
Edison purchase orders completed within the previous twelve (12) months. The
list shall document the purchase order number, the total authorized amount of
each purchase order, and either the name of the department and Edison
Representative for whom the work is performed, or the accounting location as
shown on the purchase order.

5.                 DISPUTES

Any unresolved disputes shall be referred to Edison’s Director of Procurement
and Material Management, or a designee, and an officer of Consultant for
resolution. Pending resolution, Consultant shall continue to perform the Work as
directed by the Edison Representative, and Edison shall continue to make
payments for the undisputed items.


--------------------------------------------------------------------------------




6.                 CONTROL OF THE WORK

6.1            Compliance with Work Schedule:  Consultant shall perform the Work
in compliance with the Work Schedule. If performance of the Work falls behind
schedule, Consultant shall accelerate the performance of the Work to comply with
the Work Schedule: (i) at Consultant’s expense for Work performed on a fixed
price basis; or (ii) as directed by the Edison Representative for Work performed
on a time and material, multiplier method, or cost reimbursable basis. If the
nature of the Work is such that Consultant is unable to accelerate the Work, it
shall promptly notify the Edison Representative of the delay, the causes of the
delay, and submit a proposed revised Work Schedule.

6.2            Changes to Work:  Edison may at any time make changes to the Work
including additions, reductions, and changes to any or all of the Work, as
directed in writing by the Edison Representative. Such changes may be made with
a Change Order or a CWA. The authorized amount (or fixed price as applicable)
and Work Schedule shall be equitably adjusted, if required, to account for such
changes and shall be set forth in a Change Order.

6.3            CWAs:

6.3.1                             All CWAs shall be approved by Consultant’s
project manager and the Edison Representative prior to the start of the Work
authorized therein.

6.3.2                             Prior to performing the Work set forth in a
CWA, Consultant shall prepare a detailed plan specifying the tasks to be
completed in performing the Work, a time schedule for completion of such tasks
and a budget for the Work, and present it for approval to the Edison
Representative.

6.3.3                             Consultant shall perform the Work within the
authorized budgeted amount and time schedule set forth in the CWA. Consultant
shall notify Edison of the status of its cumulative costs for each CWA and for
the Purchase Order. Consultant shall not commit its own resources, or engage
sub-suppliers to provide resources, if such resources are forecasted to exceed
the amount authorized by the applicable CWA or the Purchase Order. Whenever it
becomes apparent that the estimated cost to complete the Work will exceed the
authorized amount, Consultant shall promptly ask the Edison Representative for
authorization to proceed. Consultant shall not proceed with or be reimbursed for
any Work performed under a CWA which exceeds the authorized amount of the CWA,
or extends beyond the time schedule of the CWA.

6.3.4                             Changes to a CWA shall be in accordance with
the section of the Purchase Order titled “Extra Work/Control of Work.”

6.4            Work Cessation:  When directed by a Change Order, Consultant
shall suspend or terminate the Work.

6.5            Key Personnel:  Consultant shall promptly notify the Edison
Representative of the intended reassignment and proposed replacement of key
personnel performing the Work. Any such reassignment and replacement shall be
subject to Edison’s approval. Consultant shall promptly replace any key
personnel if requested by the Edison Representative.

6.6            Subcontractor:  Any Work subcontracted by Consultant shall be
identified as such in the Purchase Order and any Work subcontracted to an
Affiliated Entity shall be specifically identified. For any subcontracted Work,
the prior written approval of the Edison Representative shall be required for
the Subcontractor, the activities to be performed,


--------------------------------------------------------------------------------




and the related charges. Consultant shall at all times be responsible for the
Work, and for the acts and omissions of Subcontractors and persons directly or
indirectly employed by them.

6.7            Additional Instructions:  If Consultant receives any verbal or
written instructions for performance of Work from Edison personnel other than
the Edison Representative, Consultant shall promptly reconfirm such instructions
with the Edison Representative and request that a corresponding CWA be issued.

6.8            Emergencies:  In an emergency endangering life or property,
Consultant shall: a) perform Work or such other services or work as is necessary
to meet the emergency; b) immediately notify the Edison Representative and
(c) shall, within three (3) days, submit a request for a CWA which shall then be
issued by Edison.

6.9            Status Reports:  Consultant shall provide status reports to the
Edison Representative as required by the Purchase Order. If requested in the
Purchase Order, a copy of the status report shall be sent also to the Edison
procurement agent responsible for the Purchase Order designated therein. Such
status reports shall identify by tasks the labor hours expended (and dates
worked) and total dollars charged as follows: (i) budgeted and expended for
current month; (ii) accumulated to date; (iii) budgeted to date; (iv) forecast
at completion; (v) percent complete; and (vi) reasons for variances. If
requested in the Purchase Order, each status report shall include a list of all
open Edison purchase orders to Consultant, and all Edison purchase orders to
Consultant completed within the previous twelve (12) months. The list shall
document each purchase order number, the total authorized amount of each
purchase order, and either the name of the department and Edison Representative
under each purchase order for whom the work is performed, or the accounting
location as shown on each purchase order.

6.10      Drafts:  Draft copies of required reports shall be submitted for
review for contractual compliance, satisfaction of Edison needs and good
professional practices, comments, and approval, prior to the due date of such
reports.

6.11      Inspection:  Edison authorized representatives shall have the right of
access to and inspection of Consultant’s facilities and/or locations at
reasonable times during regular business hours regarding performance of the
Work.

6.12      Uncontrollable Forces:  Consultant shall not be liable for delay in
the Work Schedule or inability to perform the Work due to any cause beyond its
reasonable control, such as strike, flood, fire, lightning, epidemic, quarantine
restriction, war, sabotage, act of a public enemy, earthquake, or critical
material unavailability; provided that Consultant promptly notifies Edison in
writing of the nature, cause, date of commencement, and expected impact of the
event and has exercised due diligence in proceeding to meet the Work Schedule.
Edison shall extend the Work Schedule for an equitable period due to such causes
without any change in the Purchase Order price.

7.                 JOBSITE ACCESS REQUIREMENTS AND FITNESS FOR DUTY

7.1            Jobsite Access Requirements:

7.1.1                             Compliance with Jobsite Access Requirements: 
Consultant and Subcontractor employees shall comply with the Jobsite access
requirements set forth below. Failure to comply with these requirements may
result in the withholding of payment of invoices until such requirements are
satisfied and/or Edison’s cancellation of the Purchase Order without penalty or
notice. In addition, Consultant shall be liable for any additional expenses
incurred by Edison, including expenses related to special processing,
investigations and badging, which result from non-compliance with these
requirements.


--------------------------------------------------------------------------------




7.1.2                             Notification of Convictions:  During
application for Jobsite access, and/or during the Work, Consultant shall
immediately notify Edison whenever Consultant becomes aware of evidence that any
Consultant’s or its Subcontractors’ employee, who has, or will have, Jobsite
access, has been convicted of a serious criminal offense.

7.1.3                             Visitor Badge Requirement:  All visitors to a
particular Jobsite must comply with that Jobsite’s visitor access requirements.

7.1.4                             Extended Stay Badge Requirement:  All persons
requesting Jobsite access at least three (3) times a week for a period of thirty
(30) days or more shall be processed for a Jobsite badge, prior to starting the
Work. To obtain a Jobsite badge, each person must submit: 1) a completed Edison
form, “Temporary Access Authorization for Contingent Workforce,” and related
documents, which have been approved by an authorized Edison supervisor or
manager; 2) Verification of Social Security registration; and 3) Photo
identification (such as a driver’s license, etc.). All persons issued an Edison
Jobsite badge will undergo a security background check for criminal convictions.
Edison’s corporate security department will be the sole determiner if access to
the Jobsite should be granted, not granted or revoked.

7.1.5                             Change of Status:  When a Consultant’s or its
Subcontractors’ employee with Jobsite access is reassigned to a non-Edison work
site, or is no longer employed by Consultant or Subcontractor, Consultant shall
immediately notify Edison if it is determined that such employee will not return
within ten (10) days. Verbal notification shall be confirmed in writing to the
Edison Representative, or designee, within twenty-four (24) hours of the verbal
notification. Upon such notification, Edison shall cancel Jobsite access for
such employee. Thereafter, if the separation from the Jobsite is greater than
thirty (30) days and Consultant and Edison agree that such access should be
restored, the employee shall be re-processed as set forth above.

7.1.6                             Return of Badge:  When a Consultant’s or its
Subcontractors’ employee is reassigned to a non-Edison work site, Consultant
shall be responsible for such employee to “process out” through Edison prior to
leaving the Jobsite, which shall include the return of the employee’s badge and
all property loaned by Edison to Consultant or its Subcontractor for such
employee’s use. Should such employee fail to process out through Edison, then
Consultant shall notify Edison within twenty-four (24) hours of the employee’s
leaving, obtain the employee’s badge and return it to Edison.

7.2            Sexual Harassment:  Edison supports a diverse work force and
prohibits unlawful employment discrimination and harassment of every kind,
including sexual harassment, in accordance with state and federal laws. Whenever
present on Edison property or facilities, Consultant shall require its
employees, Subcontractors, agents to comply with all applicable federal and
state statutes, acts, regulations, codes and standards prohibiting conduct that
might reasonably be construed as violating state or federal equal opportunity
laws, including conduct such as making sexually suggestive jokes or remarks,
touching, assaulting, making gestures of a sexual or suggestive nature, and
impeding or blocking any Edison employee’s, subcontractor’s or agent’s movement.


--------------------------------------------------------------------------------




7.3            Fitness for Duty:

7.3.1                             Consultant and its Subcontractor personnel on
the Jobsite:

(i)                    Shall report for work in a manner fit to do their job;

(ii)                 Shall not be under the influence of or in possession of any
alcoholic beverages or of any controlled substance (except a controlled
substance as prescribed by a physician for such person so long as the
performance or safety of the Work is not affected thereby); and

(iii)              Shall not have been convicted of any serious criminal offense
which, by its nature, may have a discernible adverse impact on the business or
reputation of Edison.

7.3.2                             Inspection: Searches by Edison authorized
representatives may be made of lockers, storage areas, vehicles, persons or
personal effects on Edison owned, or leased property at various times without
prior announcement. Such facility inspections maybe conducted using detection
dog teams to search work areas and other common areas in order to detect
evidence of unlawful drug use or the presence of pyrotechnics, explosives,
firearms, weapons, or facsimiles thereof, alcoholic beverages and illegal drugs
(“Prohibited Items”). Prohibited Items must not be brought onto, or kept on,
Edison property.

7.3.3                             Compliance: Consultant shall advise its
employees of the requirement of this Section 7.3 (“Fitness for Duty
Requirements”) before they enter on the Jobsite and shall immediately remove
from the Jobsite any employee determined to be in violation of these
requirements. Consultant shall impose these requirements on its Subcontractors.
Edison may cancel the Purchase Order if Consultant violates these Fitness for
Duty Requirements.

8.             CONFLICT OF INTEREST

Consultant affirms that, to the best of its knowledge, there is no actual or
potential conflict of interest between Consultant, its employees or their
families, Subcontractors, or business interests, and Edison. Consultant shall
not hire any Edison employee or employee’s spouse to perform any part of the
Work. Consultant further affirms that it has set forth in its proposal for the
Work: (i) all situations in which Consultant or an Affiliated Entity of
Consultant has been or currently is an Edison consultant, contractor, or
employee; (ii) all situations in which Consultant or an Affiliated Entity of
Consultant has been or currently is in a joint venture arrangement or licensing
relationship with Edison; and (iii) any Affiliated Entity to which Consultant
intends to subcontract any part of the Work. Consultant shall update such
affirmations to Edison during performance of the Work within thirty (30) days
following any change thereto.

9.                 DOCUMENTATION

9.1            Consultant shall deliver the Documentation to Edison as scheduled
and, if the Purchase Order is terminated, shall deliver all completed and
incomplete Documentation to Edison in accordance with Section 22 hereof.

9.2            Edison has the right to review and approve the Documentation and
the data and methods used to develop the Documentation. However, the failure of
Edison to conduct such review or grant such approval shall not relieve
Consultant from its responsibilities and obligations under the Purchase Order.

 


--------------------------------------------------------------------------------


10.                              NON-CONFORMING WORK AND WARRANTY

 

The Work shall comply with the requirements of the Purchase Order and the
Statement of Work for such Work and with appropriate professional standards, and
Consultant shall use due professional care in performance of the Work. For a
period of not less than one (1) year after completion of an the Work under the
Statement of Work Consultant shall, at no additional cost to Edison, re-perform
Work that does not materially comply with the Purchase Order and the Statement
of Work relevant to such Work. Consultant shall within three (3) calendar days,
correct any error of shortcoming that renders the Work or Documentation
dysfunctional or unusable and shall correct other errors within thirty (30)
calendar days after Consultant's receipt of notice of the error. Upon the
request of Edison, Consultant shall correct any such error deemed important by
Edison in its sole discretion to Edison's continued use of the Work or
Documentation within seven (7) calendar days after Consultant's receipt of
notice of the error.

 

11.        PERMITS, STATUTES AND CODES

 

11.1                       The Work and Documentation shall comply with the
applicable requirements of all statutes, acts, ordinances, regulations, codes,
and standards of federal, state, local and foreign governments, and all agencies
thereof.

 

11.2                       Consultant shall conform to the applicable employment
practices requirements of (Presidential) Executive Order 11246 of September 24,
1965, as amended, and applicable regulations promulgated thereunder. Consultant
shall be solely responsible for the safety and health of personnel and the
prevention of industrial accidents and illness arising out of the performance of
the Work.

 

12.        SUBCONTRACTING WITH SMALL BUSINESS

 

Utilization of Small Business Concerns and Small Business Concerns Owned and
Controlled by Socially and Economically Disadvantaged Individuals:  By this
reference, the requirements of Public Law 95-507, 15USC637, dated October 24,
1978, are incorporated herein and made a part hereof. A copy of this document is
available upon request from the following address:

 

                                                Southern California Edison
Company

                                                Attn: Supplier Qualification
Coordinator

                                                Procurement Division P.O. Box
800

                                                Rosemead, CA 91770

 

13.        INSURANCE

 

13.1                       Requirement:  Consultant shall maintain for the Work,
and shall require that each Subcontractor performing any service at the Jobsite
(hereinafter referred to as "Jobsite Subcontractor") maintain, at all times
until completion of the Work and at its own expense, valid and collectible
insurance as required below. This insurance shall not affect Consultant's
liability under the indemnity provisions of Section 14, and shall in no event be
terminated, expire, nor be materially altered except on thirty (30) days' prior
written notice to Edison's procurement agent responsible for the Purchase Order.
Such insurance shall be maintained with insurers with an A. M. Best Company
rating of A- VII or better. Any other insurance carried by Edison, its officers,
agents, and employees which may be applicable shall be deemed to be excess
insurance and Consultant's and Jobsite Subcontractor's insurance shall be deemed
primary for all purposes despite any conflicting provision in Consultant's or
Jobsite Subcontractor's policies to the contrary.

 

13.2                       Certificates:  As evidence that policies do in fact
provide the required coverages and limits of insurance listed below and are in
full force and effect, Consultant shall furnish to Edison's procurement agent
responsible for the Purchase Order certificates of insurance on forms acceptable
to Edison. Consultant shall require each Jobsite Subcontractor to provide such
certificates to Consultant and shall make these certificates available to Edison
upon request. Certificates of insurance shall be furnished and made available
upon receipt of the Purchase Order or Subcontract, but in any event prior to
start of the applicable Work.


--------------------------------------------------------------------------------


 

13.3                       Requirements:

 

                                                a.   Workers' Compensation
Insurance with statutory limits, as required by the state in which the Work is
performed, and Employer's Liability Insurance with limits of not less than
$1,000,000. Carriers furnishing such insurance shall be required to waive all
rights of subrogation against Edison, its officers, agents, employees, and other
contractors and subcontractors.

 

                        b.   General Liability Insurance, written on an
"occurrence" basis, including:

 

-                    Broad form property damage liability.

-                    Contractual liability.

(i)                                     Such insurance shall bear limits of not
less than $1,000,000 per occurrence and $1,000,000 annual aggregate, exclusive
of defense costs as respects products and completed operations, and not less
than $1,000,000 per occurrence and $1,000,000 annual aggregate, exclusive of
defense costs, as respects all other coverages.

 

(ii)         Such insurance shall:

 

-     Acknowledge Edison, its officers, agents, and employees as additional
insureds.

-     Be primary for all purposes.

-     Contain standard cross-liability or severability of interest provisions.

-                    Waive all rights of subrogation against Edison, its
officers, agents, employees, and other contractors and subcontractors

 

(iii)                               If Consultant elects, with the concurrence
of Edison, a "claims made" form of Commercial General Liability Insurance may be
maintained. In such event, the following additional requirements shall apply:

 

-     The retroactive date of the policy shall be prior to the commencement of
the Work.

-                    Coverage shall be maintained in effect for a period of not
less than two (2) years after completion of the Work, or a supplemental extended
reporting period of not less than two (2) years after completion of the Work
shall be included.

 

These requirements shall ensure that such insurance shall enable Edison to
recover for claims reported at any time commencing with the start of Work and
continuing to a date not less than two (2) years following completion of the
Work.

 

c.             Automobile Bodily Injury and Property Damage Liability Insurance
on an "occurrence" form with a combined single limit per occurrence of not less
than $1,000,000. Such insurance shall cover liability arising out of the use by
Consultant and Jobsite Subcontractors of owned, non-owned, and hired automobiles
in the performance of the Work. Such insurance shall acknowledge Edison as an
additional insured and be primary for all purposes.

 

 


--------------------------------------------------------------------------------


 

13.4                       Notification:  Consultant shall report immediately to
the Edison Representative and confirm in writing any injury, loss, or damage
incurred by Consultant or Jobsite Subcontractors in connection with the Work, or
its receipt of notice of any claim by a third party, or of any occurrence that
might give rise to a claim.

 

13.5                       Maintenance:  If any of the required insurance
coverages contain aggregate limits applying to other operations of Consultant
not relating to the Work, and such limits are diminished by any incident,
occurrence, claim, settlement, or judgment against such insurance, Consultant
shall take immediate steps to restore such aggregate limits or shall provide
other insurance protection for such aggregate limits.

 

13.6                      Insurance Indemnification:  If Consultant fails to
comply with any of the provisions of this Section 13, "INSURANCE" or any
insurance requirements in the Purchase Order, Consultant shall, at its own cost,
defend, indemnify, and hold harmless Edison, its Affiliates and their officers,
directors, agents, employees, assigns, and successors in interest, from and
against any and all liability, damages, losses, claims, demands, actions, causes
of action, costs, including attorney's fees and expenses, or any of them,
arising out of or in connection with the performance or non-performance of the
Work by Consultant or any Subcontractor, or their officers, directors, employees
or agents to the extent that Edison would have been protected had Consultant
complied with all of the provisions of this Section.

 

14.           INDEMNITY

 

14.1                     Consultant shall, at its own cost, defend, indemnify
and hold harmless Edison and its Affiliates and all officers, agents, employees,
assigns, and successors in interest of Edison and its Affiliates, from and
against any and all liability, damages, losses, claims, demands, actions, causes
of action, costs, including attorney's fees (which shall include allocable costs
of in-house counsel) and expenses or any of them, resulting from the death of or
bodily injury to any person or damage to any property, arising out of any act or
omission of Consultant, Subcontractors, and employees, officers and agents of
either Consultant, or Subcontractors, or any of them.

 

14.2                     Consultant shall at its own cost, reimburse Edison for
any and all costs and expenses (including property replacement costs) arising
from damage to or loss of Edison's property caused by Consultant, Subcontractors
and employees, officers and agents of either Consultant or Subcontractors, or
any of them.

 

14.3                     Tools:  Any tools, supplies, equipment, or other items
loaned by Edison to Consultant (except where Edison specifically directs such
use) shall be loaned solely as a convenience to Consultant. Consultant agrees
that such items are being loaned "as is," and Edison makes no representations as
to the condition, suitability for use, freedom from defect or otherwise, of such
items. Consultant shall, at its own cost, defend, indemnify and hold harmless
Edison, its officers, directors, agents, employees, assigns and successors in
interest, from and against any and all liability, damages, losses, claims,
demands, actions, causes of action, costs including attorney's fees and
expenses, or any of them, arising out of or in connection with any actual or
alleged use, delivery, or transportation of any and all loaned tools, supplies,
equipment or other items having defects or claimed to be defective.

 

14.4                    Employer Liability:  Consultant shall, at its own cost,
defend, indemnify and hold harmless Edison, its officers, directors, agents,
employees, assigns, and successors in interest, from and against any and all
liability, damages, losses, claims, demands, actions, causes of action, costs,
including attorney's fees and expenses, or any of them, resulting from payment
or non-payment of any statutory withholding charges, Edison employee benefits or
other financial obligations, including but not limited to, overtime,
contribution taxes, benefits and penalties payable under Workers' Compensation
(including Workers' Compensation Reform Act of 1989), unemployment compensation,
disability benefit, old age benefit, or tax withholding laws for which Edison
shall be adjudged liable as an employer with respect to Consultant or Consultant
personnel, arising out of or in any way related to the relationship between
Edison, Consultant, and Consultant personnel, including the failure of
Consultant personnel to be recognized as exclusively employed by Consultant and
not by Edison.


--------------------------------------------------------------------------------


14.5                    No Limitation:  The indemnities set forth in this
Section "INDEMNITY" shall not be limited by the insurance requirements set forth
in the "INSURANCE" Section

 

15.                        CONSEQUENTIAL DAMAGES

 

Neither party (including Subcontractors and Edison's subcontractors of any tier)
shall be liable to the other party for any special, indirect, incidental or
consequential damages whatsoever whether in contract, tort (including
negligence) or strict liability including, but not limited to, loss of use of or
under-utilization of labor or facilities, loss of revenue or anticipated
profits, cost of replacement power or claims from customers, resulting from a
party's performance or nonperformance of its obligations under the Purchase
Order, or in the event of suspension of the Work or termination of the Purchase
Order.

 

16.      NON-DISCLOSURE

 

16.1                 Non-Disclosure by Consultant:

 

a.                                     Consultant agrees that during the term of
this Purchase Order and for a period of six (6) years from termination or
expiration of the Purchase Order, it will hold the Confidential Information in
confidence and it will not disclose any Confidential Information to any person
(including any Affiliate of Edison) without the prior written consent of Edison.
Confidential Information may be disclosed only to those employees and agents of
Consultant who need to know such Confidential Information for the purpose of
performing the Work, are informed of the confidential nature of such
Confidential Information and are directed not to disclose or use the
Confidential Information in violation of this Section 16.1.

 

b.                                     Consultant agrees that it will not use
any of the Confidential Information for any purpose other than performing the
Work.

 

                                                c.         In connection with
this Purchase Order, Consultant and its directors, officers, employees, agents
and other associated persons may from time to time learn material nonpublic
information concerning Edison or other companies. State and federal securities
laws prohibit trading in the securities of such companies while in the
possession of such material non public information and also prohibit the
communication of such information to others. Consultant agrees not to trade in
the securities of Edison or other companies about which it has learned material
nonpublic information in connection with this Purchase Order and not to
communicate such information to others in violation of these laws. Consultant
shall take reasonable precautions to ensure that its directors, officers,
employees, agents and other associated persons do not violate such laws.

 

 

 


--------------------------------------------------------------------------------


                                                d.         Consultant will be
responsible for any breach of this Section 16.1 by its employees or agents. 
Consultant shall, at its own expense, take all steps, including the initiation
and prosecution of actions at law or in equity, necessary to prevent or halt the
unauthorized use or disclosure of any of the Confidential Information by any of
its employees or agents or by any other person who obtained the Confidential
Information from Consultant in violation of this Section 16.1.

 

e.                                     The obligations herein not to disclose or
use Confidential Information shall not apply to any Confidential Information
which (a) is or becomes generally available to the public, other than as a
result of disclosure by Consultant, (b) was known to Consultant prior to
disclosure by Edison, as evidenced by written records, provided that the source
of such information was not bound by an obligation of non­disclosure to Edison,
or (c) was independently developed by Consultant, as evidenced by written
records.

 

f.                                         At any time upon request of Edison,
all Confidential Information in tangible form, including all copies or parts
thereof, shall be returned to Edison or destroyed, except that Consultant may
retain one copy of any materials prepared by Consultant containing or reflecting
Confidential Information if necessary for compliance with its internal
record-keeping or quality assurance requirements only. If destroyed, such
destruction shall be certified in writing by Consultant.

 

                              g.         In the event that Consultant is
required by law or regulatory authority or otherwise becomes legally compelled
(by oral questions, interrogatories, requests for information or documents,
subpoena, criminal or civil investigative demand or similar process) to disclose
any Confidential Information, Consultant will provide Edison with prompt written
notice so that Edison may seek (with Consultant's cooperation, if requested by
Edison) a protective order or other appropriate remedy. In the event that such
protective order or other remedy is not obtained, or that Edison waives
compliance with the provisions of this Section 16.1, Consultant will furnish
only that portion of the Confidential Information which is legally required and
will exercise its best efforts to obtain reliable assurance that confidential
treatment will be accorded the Confidential Information.

 

                                                h.         Consultant recognizes
and acknowledges the irreparable damage which would result to Edison if this
Section 16.1 were breached. Without prejudice to the rights and remedies
otherwise available, Edison shall be entitled to equitable relief, including an
injunction and specific performance if Consultant breaches or threatens to
breach any of the provisions of this Section 16.1, without proof of actual
damages. Consultant waives any requirement of a bond in connection with such
remedy.

 

16.2                       Non-Disclosure by Edison:  Consultant shall not
include in any Documentation any information that Consultant claims to be
proprietary or confidential to Consultant without the prior written consent of
the Edison Representative unless specifically required by the Purchase Order.
Thereafter, if Edison accepts the inclusion of such proprietary or confidential
information, Edison shall make reasonable efforts, to the extent allowed by law,
to keep in confidence and not to disclose to any third party, without the prior
written consent of Consultant, the confidential or proprietary information of
Consultant which is or has been disclosed to Edison in a drawing or other
document which has been clearly marked by Consultant to be confidential or
proprietary.

 

Notwithstanding the other provisions of this Section 16.2, or any confidential
or proprietary markings placed on documents by Consultant, Edison shall not be
prohibited from disclosing to third parties information which is required to
repair, replace, add to, or maintain the items acquired by Edison pursuant to
this Purchase Order, so long as Edison secures the agreement of the third party
in writing to use the information for only such purposes and to otherwise
restrict disclosure as provided above.


--------------------------------------------------------------------------------


16.3           Non-Disclosure of Transmission System Information:  Consultant
shall not disclose any transmission system information (including, but not
limited to information about available transmission capability, price,
curtailments, storage, ancillary services, balancing, maintenance activity,
capacity expansion plans or similar information) to any Edison Energy Supply &
Marketing Department personnel, to the extent such disclosure may be prohibited
by the FERC Standards of Conduct.

 

17.                  TITLE AND RISK OF LOSS

 

17.1           Documentation:  Title to the Documentation, including copyright
ownership in the Documentation, shall pass to Edison when prepared; however, a
copy may be retained by Consultant for its records and internal use. Consultant
shall retain such Documentation in a controlled access file, and shall not
reveal, display or disclose the contents of the Documentation to others without
the prior written authorization of Edison.

 

Consultant shall have risk of loss of or damage to the undelivered
Documentation, and the Documents and Information required to produce the
Documentation, until completion of the Work.

 

17.2           Material:  Title to all Material, field or research equipment,
and laboratory models procured or fabricated under the Purchase Order shall pass
to Edison when procured or fabricated, and such title shall be free and clear of
any and all encumbrances. Consultant shall have risk of loss of any Material or
Edison-owned equipment of which it has custody.

 

17.3           Disposition:  Consultant shall dispose of items to which Edison
has title as directed in writing by the Edison Representative.

 

18.     PROPRIETARY RIGHTS

 

18.1           Rights and Ownership:  Edison's rights to inventions,
discoveries, trade secrets, patents, copyrights, and other intellectual
property, including the Information and Documentation, and revisions thereto
(hereinafter collectively referred to as "Proprietary Rights"), used or
developed by Consultant in the performance of the Work, shall be governed by the
following provisions:

 

                                                (i)   Proprietary Rights
conceived, developed, or reduced to practice by Consultant in the performance of
the Work shall be the property of Edison, and Consultant shall cooperate with
all appropriate requests to assign and transfer same to Edison in any countries
throughout the world.

 

(ii)          If Proprietary Rights conceived, developed, or reduced to practice
by Consultant prior to the performance of the Work are used in and become
integral with the Work or Documentation, or are necessary for Edison to have
complete enjoyment of the Work or Documentation, Consultant shall grant to
Edison a non-exclusive, irrevocable royalty-free license, as may be required by
Edison for complete enjoyment of the Work and Documentation, including the right
to reproduce, correct, repair, replace, maintain, translate, publish, use,
modify, copy or dispose of any or all of the Work and Documentation and grant
sublicenses to others with respect to the Work and Documentation.

 

                                                (iii)  If the Work or
Documentation includes the Proprietary Rights of others, Consultant shall
procure, at no additional cost to Edison, all necessary licenses regarding such
Proprietary Rights of others so as to allow Edison the complete enjoyment of the
Work and Documentation, including the right to reproduce, correct, repair,
replace, maintain, translate, publish, use, modify, copy or dispose of any or
all of the Work and Documentation, and grant sublicenses to others with respect
to the Work and Documentation. All such licenses shall be in writing and shall
be irrevocable and royalty-free to Edison.

 


--------------------------------------------------------------------------------


18.2      No Additional Compensation:  Nothing set forth in this Section 18
shall be deemed to require payment by Edison to Consultant of any compensation
specifically for the assignments and assurances required hereby, other than the
payment of expenses as may be actually incurred by Consultant in complying with
this Section 18.

 

19.                              INFRINGEMENT

 

19.1                       As used in the following subparagraphs, the term
"Claim" shall mean the assertion of a right, or of a violation of a right, in
writing such as by demand letter, complaint, charge, or the like, whether or not
a legal action or proceeding has been filed, initiated or instituted.

 

19.2                       Consultant represents and warrants that the Work and
Documentation shall be free of any Claim of trade secret, trademark, trade name,
copyright, or patent infringement or other violations of any intellectual
property rights of any person.

 

19.3                       Consultant shall defend, indemnify and hold harmless,
Edison, its officers, agents, employees, successors and assigns from and against
any and all liability, damages, losses, claims, demands, actions, causes of
action, and costs including reasonable attorney's fees and expenses arising out
of any Claim that use of the Work or Documentation infringes upon any trade
secret, trademark, trade name, copyright, patent, or other intellectual property
rights.

 

19.4                       In the event any such Claim is made against Edison,
Consultant shall, at its expense and at Edison's option, (i) refund any amounts
paid by Edison under the Purchase Order, (ii) procure for Edison the right to
use the Work and Documentation, or (iii) replace or modify the Work and
Documentation as approved by Edison so as to obviate any such claim of
infringement. If, in connection with any such Claim, a temporary restraining
order or preliminary injunction be granted, Consultant shall put up a
satisfactory bond to permit Edison's continued use of the Work and
Documentation. The remedies provided in this Section 19.4 shall not limit the
indemnification obligations in Section 19.3.

 

19.5                       Edison shall cooperate reasonably with Consultant, at
Consultant's sole cost and expense, in any defense of such Claims, actions and
proceedings.

 

20.                              COMPUTING SYSTEM ACCESS AND SECURITY REVIEW
OBLIGATIONS

 

20.1                       Computing System Access

 

                                                20.1.1   If Edison determines in
its sole discretion that, in order for Consultant to perform the Work,
Consultant may require access to Edison's communications and computing systems,
which include, but are not limited to, computers, servers, applications, files,
electronic mail, electronic equipment, wireless devices, data resources, and
Edison-sponsored connections to the Internet communications network
(collectively, "Computing Systems"), then Edison shall grant Consultant access
to such Computing Systems, provided that such access shall be subject to the
conditions herein provided. Edison authorizes Consultant to access the Computing
Systems only for the purpose of Consultant performing the Work in accordance
with the terms of the Purchase Order. In the event Consultant was previously
granted access, or is granted access, to Edison's Computing Systems, Consultant
represents, warrants and covenants that (i) if applicable, it has accessed such
Computing Systems only as required to perform the Work and in compliance with
the requirements set forth in these Computing System Access and Security Review
Obligations, and (ii) it shall only access such Computing Systems as required to
perform the Work in accordance with the terms of the Purchase Order.

 


--------------------------------------------------------------------------------


 

20.1.2         Consultant shall promptly identify in writing to Edison those
Consultant employees, Subcontractors and agents who will, in order to perform
the Work, require access to such Computing Systems, and Edison shall, upon
receipt by Edison Information Security of the appropriate request forms from
Consultant, issue appropriate computer and for e-mail accounts, passwords and
access authorizations to Consultant and such personnel. When a Consultant's or
its Subcontractors' employee or agent with Computing Systems access is
reassigned to non-Edison work, is no longer employed by Consultant or
Subcontractor, Consultant shall immediately notify the Edison Representative and
Edison Information Security verbally that such personnel will no longer be
performing any of the Work and Edison may immediately delete Computing System
access for such employee or agent. Consultant shall confirm such verbal
notification in writing to the Edison Representative, or designee, and to Edison
Information Security within twenty-four (24) hours of the verbal notification.
Upon delivery of such notice to the Edison Representative and Edison Information
Security, Consultant shall immediately deliver to Edison Information Security
all Edison-owned Computing Systems equipment that may have been issued or loaned
to such re-assigned or terminated Consultant or Subcontractor employee.

 

20.1.3            Consultant shall comply, and shall cause its employees,
Subcontractors, agents, and any other person whom Consultant allows to access
the Computing Systems to comply, with all Edison policies and procedures in
regards to such access. Consultant shall ensure that the Computing Systems, any
user accounts, passwords or any other access authorizations, and all Edison
information and data contained in the Computing Systems, remain secure during
Consultant access and that the Computing Systems and all information and data
retrieved during such access remain confidential, secure and protected from
disclosure to unauthorized parties.

 

20.1.4            Consultant shall be responsible for any breach of these
Computing System Access and Security Review Obligations by its employees,
Subcontractors or agents, or by any other person who obtained access to the
Computing Systems from Consultant in violation of these Computing System Access
and Security Review Obligations, and Consultant shall notify Edison immediately
in the event Consultant has reason to know or suspect that a breach of these
Computing System Access and Security Review Obligations has occurred. Consultant
shall, at its own cost, defend, indemnify and hold harmless Edison and its
Affiliates and all officers, agents, employees, assigns, and successors in
interest of Edison and its Affiliates, from and against any and all liability,
damages, losses, claims, demands, actions, causes of action, costs, including
attorney's fees (which shall include allocable costs of in-house counsel) and
expenses or any of them, resulting from the breach of these Computing System
Access and Security Review Obligations by Consultant, Subcontractors, and
employees, officers and agents of either Consultant, or Subcontractors, or any
of them. In the event Edison determines that Consultant or any of its employees,
Subcontractors or agents has breached these Computing System Access and Security
Review Obligations, Edison may immediately revoke or terminate Consultant's or
its Subcontractors' access to Edison Computing Systems; provided, however, that
such revocation or termination shall not relieve Consultant of its obligations
to perform the Work in accordance with the terms of the Purchase Order.
Notwithstanding the foregoing right to revoke or terminate Consultant's access
to Edison's Computing Systems, Edison may exercise any other legal or equitable
right or remedy that may be available to it under applicable law or under the
Purchase Order, including termination of the Purchase Order.


--------------------------------------------------------------------------------


 

 

20.1.5                              Consultant shall execute, and shall cause
its employees, Subcontractors and agents to execute, any documents Edison may
deem reasonably necessary to ensure Consultant's compliance with these Computing
System Access and Security Review Obligations.

 

20.2                       Security Review.  Consultant represents and warrants
to Edison that it and its Subcontractors and agents each has taken all
commercially reasonable steps necessary, including without limitation the
implementation of security industry best practices, to maintain the
confidentiality, integrity and availability of its own computing systems. Edison
or its authorized representative shall have the right at any time to examine
Consultant's and its Subcontractors' and agents' records and reports relating to
their respective security policies, practices and procedures, including without
limitation any internal, external or regulatory audit reports or reviews
relating to the security of Consultant's or its Subcontractors' or agents'
computing systems, and their compliance therewith, and Consultant represents and
warrants that it has the authority to grant Edison or its authorized
representatives such access to its Subcontractors' and agents' records and
reports.

 

21.        ENVIRONMENTAL, HEALTH & SAFETY REQUIREMENTS

 

The attached "Southern California Edison ENVIRONMENTAL, HEALTH & SAFETY HANDBOOK
FOR CONTRACTORS", dated February 1, 2002, is hereby incorporated by reference
into this Purchase Order. Consultant shall immediately notify the Edison
Representative and the procurement agent (identified in the Purchase Order
heading) if Consultant is unable to meet ANY of the requirements set forth
therein. Edison may cancel this Purchase Order if Consultant fails to meet the
requirements set forth in this attachment. Such cancellation shall not be deemed
a termination under the termination provisions of the General Terms and
Conditions of this Purchase Order.

 

22.                              TERMINATION AND CANCELLATION

 

22.1                       Termination for Convenience:  Notwithstanding any
other provisions of the Purchase Order, Edison shall have the unilateral right
to terminate the Work, or any portion thereof, or the Purchase Order by the
issuance of a Change Order, which shall not require Consultant's acceptance.

 

Subject to the provisions of Section 22.3 hereof, Edison shall pay Consultant
the termination charges set forth in the Purchase Order pro-rated to the
effective date of termination. If termination charges are not set forth in the
Purchase Order, Edison shall:  (i) for time and material, multiplier method, or
cost reimbursable Work set forth in the Purchase Order, complete the payments
for all Work accepted by Edison; or (ii) for fixed price Work set forth in the
Purchase Order, negotiate an equitable payment for the portion of the Work
accepted by Edison. Edison, at its option, may take possession of any Material
paid for by Edison. The provisions of this Section 22.1 shall be Consultant's
sole remedy resulting from such termination.

 


--------------------------------------------------------------------------------


22.2                       Cancellation for Default:  In the event of: (i) the
breach of or failure of Consultant to perform any of its material obligations
under the Purchase Order including, but not limited to, failure to complete the
Work on time or failure to make satisfactory progress or persistent failure to
pay labor and material claims; (ii) the failure of Consultant to give Edison
adequate assurance of performance within ten working days after written demand
by Edison therefor when reasonable grounds for insecurity arise; or (iii) the
insolvency, bankruptcy or receivership of Consultant, then Edison may (a)
withhold payment of any further monies which may be due Consultant until such
condition is cured, and/or (b) declare Consultant to be in default of the
Purchase Order and notify Consultant in writing of such declaration and shall be
entitled to cancel the Purchase Order in whole or in part effective immediately
upon written notice thereof. Any cancellation pursuant to this Section 22.2
shall not be deemed a "termination" for the purposes of Section 22.1 hereof.

 

In the event of such cancellation, Consultant shall immediately stop Work and
surrender to Edison's possession, complete and incomplete Documentation and
other Information, Material, control and use of the Jobsite and all Consultant
and Edison-owned equipment, facilities, and all other items which Edison may
deem necessary or appropriate until the Work is completed. Consultant shall
assign to Edison the outstanding subcontracts and purchase orders as requested
by the Edison Representative for such completion. Edison shall have the right to
provide, or contract for, all additional labor, Material, and any other items
which it may deem necessary to complete the Work.

 

If the total of all expenses incurred by Edison to complete the Work is greater
than the sum which would have been payable under the Purchase Order if
Consultant had completed the Work, the difference shall constitute a claim
against Consultant. Such claim shall be due and payable within ten working days
after presentation of the claim. Additionally, Edison shall have the right to
pursue other remedies afforded by law.

 

22.3                       Delivery of Materials:  Without limiting the effect
of the provisions of Sections 16.1 and 22.2 hereof, upon receipt of notice of
termination or cancellation under this Section 22, Consultant shall immediately
deliver to Edison all complete and incomplete Documentation and all Material.
If, at the time of termination or cancellation further sums are due Consultant,
Consultant shall not be entitled to the sums until all Documentation and all
Material required to be delivered to Edison are delivered.

 

22.4                       Cessation of Work:  Upon receipt of notice of
termination or cancellation for any reason, Consultant shall promptly cease all
Work except for additional Work that Edison may, in its discretion, request
Consultant to perform. Additional Work shall be performed in compliance with the
terms of the Purchase Order.

 

23.                              SURVIVAL

 

Notwithstanding completion or termination of the Work or of the Purchase Order
or any portion thereof, the parties shall continue to be bound by those
provisions of the Purchase Order which by their nature survive such completion
or termination.

 

24.        MISCELLANEOUS

 

24.1                       Severability:  If any section, provision or portion
of these General Terms and Conditions is held to be invalid, illegal or void by
a court of proper jurisdiction, the remainder of these General Terms and
Conditions shall nevertheless subsist and continue in full force and effect.

 

 


--------------------------------------------------------------------------------


24.2                       Assignment:  Neither the Purchase Order nor any
interest under it shall be assigned without the prior written consent of Edison.

 

24.3                       Governing Law:  The Purchase Order shall be
interpreted, governed and construed under the laws of the State of California as
if executed and to be performed wholly within the State of California.

 

24.4                    Waivers:  Any waiver by either party of any violation
of, breach of or default under any provision of the Purchase Order by the other
party shall not be effective unless stated specifically in writing and shall not
be construed as, or constitute, a continuing waiver of such provisions, or
waiver of any other violation of, breach of or default under any other provision
of the Purchase Order.

 

24.5                   Section Headings:  Section headings appearing in these
General Terms and Conditions and in the Purchase Order are for convenience only
and shall not be construed as interpretations of text.

 

24.6                      Notices: Any legal notice pertaining to the Purchase
Order shall be in writing identified by Purchase Order number and sent
registered or certified mail, postage prepaid, to Edison or to Consultant, as
appropriate, at their respective addresses appearing in the Purchase Order.

 

24.7                       Third Parties:  Nothing expressed or implied in the
Purchase Order is intended, or shall be construed, to confer upon or give any
person or entity any rights or remedies under, or by reason of, the Purchase
Order, except as specifically provided for herein.

 

24.7                       Entire Agreement:  The Purchase Order contains the
entire agreement and understanding between the parties and merges and supersedes
all prior representations and discussions pertaining to the Purchase Order,
including Consultant's proposal (except as specifically referenced). Any
changes, exceptions, or different terms and conditions proposed by Consultant,
or contained in Consultant's acknowledgment of the Purchase Order, are hereby
rejected unless expressly stated in the Purchase Order or incorporated by a
Change Order.

 

 


--------------------------------------------------------------------------------